Title: To George Washington from John Hancock, 3 May 1777
From: Hancock, John
To: Washington, George



Sir,
Philada May 3d 1777.

The enclosed Resolves, relative to a Variety of Subjects, are all that I have in Charge from Congress to forward at this Time.
The additional Resolves respecting the Muster Masters were highly

requisite to compleat that Department, and will, I trust, be punctually carried into Execution.
You will perceive that Mr Ludwick is appointed to superintend the Baking Business in the Army, which I make no Doubt he will do to the entire Satisfaction of the Troops, and in such a Manner as to save considerable Sums to the Public.
The Conduct of Genl Arnold on the late Expedition of the Enemy against the Town of Danbury being highly approved of by Congress, they have promoted him to the Rank of Major General.
Your Favour of the 30th ulto was duly received. I have the Honour to be, with the greatest Respect & Esteem, Sir your mo⟨st⟩ obed. & very hble Servt

John Hancock Presidt

